 


109 HRES 332 IH: Supporting the goals and ideals of National Clean Beaches Week and recognizing the considerable value of American beaches and the need to keep them clean and safe for the public.
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 332 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Pallone (for himself and Mr. Shaw) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Supporting the goals and ideals of National Clean Beaches Week and recognizing the considerable value of American beaches and the need to keep them clean and safe for the public. 
 
Whereas the National Oceanic and Atmospheric Administration reports that over 50 percent of the population of the United States lives in coastal counties; 
Whereas the beaches in these counties provide recreational opportunities for numerous Americans and their families, as well as international tourists, who together make almost 2,000,000,000 trips to the beach each year to fish, sunbathe, boat, swim, surf, and bird-watch, according to the Environmental Protection Agency; 
Whereas according to the Army Corps of Engineers, United States beaches are a critical driver of the American economy and its competitiveness in the global economy; 
Whereas beaches represent a critical part of our natural heritage and a beautiful part of the American landscape; 
Whereas beaches are sensitive ecosystems, susceptible to degradation and alteration from pollution, sewage, and improper use; 
Whereas members of the Government, the private sector, and non-governmental organizations, along with citizen volunteers, have worked hard to clean up and protect our beaches over the years; 
Whereas great strides have been made in understanding the science of watersheds and the connections between inland areas and coastal waters, and science-based policy should be developed that is commensurate with this knowledge; 
Whereas beaches require vigilant protection so as to be enjoyed safely by all; and 
Whereas the week of June 27 through July 3, 2005, will be observed as National Clean Beaches Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Clean Beaches Week; 
(2)recognizes the value of beaches to the American way of life and the important contributions of beaches to the economy, recreation, and natural environment of the United States; 
(3)encourages all Americans to work to keep beaches, a critical part of the natural heritage of the United States, safe and clean for the continued enjoyment of the public; and 
(4)expresses a renewed appreciation for the beaches of the United States and an invigorated effort to protect them with updated, integrated policy. 
 
